Case 1:19-cv-21347-FAM Document 16 Entered on FLSD Docket 06/05/2019 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-21347-CIV-MORENO
JOHN MORALES,

Plaintiff,

vs.
EL BRAZO FUERTE ENTERPRISES, INC.,

Defendant,
/

 

ORDER REMOVING ATTORNEY NATHAN SOOWAL AS ATTORNEY OF RECORD
FOR THE DEFENDANT

THIS CAUSE came before the Court upon Notice of Disassociation of Counsel. (D.E. 3),
filed on May 24, 2019.

THE COURT has considered the notice, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the Clerk of Court shall remove Nathan Soowal as counsel of record

for Defendant and remove Mr. Soowal from the Court's electronic mailing list.

Ag

DONE AND ORDERED in Chambers at Miami, Florida, this 4 of June 2019.

 

Copies furnished to:

Counsel of Record \

 
